                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         No. 18-04017-09-CR-C-BCW

 EAPEN GEORGE THAMPY,

                               Defendant.

                                     PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

   1. The Parties. The parties to this agreement are the United States Attorney’s Office for the

Western District of Missouri (otherwise referred to as “the Government” or “the United States”),

represented by Timothy A. Garrison, United States Attorney, and Michael S. Oliver, Assistant

United States Attorney, and the defendant, Eapen George Thampy (“the defendant”), represented

by Michael L. Belancio and Shawn Lee.

       The defendant understands and agrees that this plea agreement is only between him and

the United States Attorney for the Western District of Missouri, and that it does not bind any other

federal, state or local prosecution authority or any other government agency, unless otherwise

specified in this agreement.

       2.      Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to

Count 12 of the Third Superseding Indictment, charging him with a violation of 21 U.S.C. §

841(a)(1) and (b)(1)(D), that is, possession with intent to distribute less than 50 kilograms of




        Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 1 of 12
marijuana.   By entering into this plea agreement, the defendant admits that he knowingly

committed this offense, and is, in fact, guilty of this offense.

       3.      Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offense to which the defendant is pleading guilty are as follows:

       Count 12

       Between February 7, 2018, and February 19, 2018, Craig Smith delivered
       marijuana to a Kansas City distributor, who sold a portion of the marijuana,
       approximately 100 pounds (45.3 kilograms) of marijuana to Thampy. Osama
       Yanis brokered this transaction. The following iMessage chat seized from Sellards’
       cell phone demonstrates that Sellards delivered marijuana from Smith to the Kansas
       City distributor who had David Edward Jones transport the marijuana to Thampy
       and Osama Yanis in Columbia, Missouri.

       Sellards:     [on 2/8/2018 to Craig Smith] iMessage Location: LAT/LONG:
       (38.961876, -94.980335) near K-10 and Lexington Ave., De Soto, KS.

       Sellards:       [on 2/8/2018 to Craig Smith] First load delivered to Kansas

       Sellards:       [on 2/8/2018 to Craig Smith] Delivered at 9:30 AM

       Further, on November 5, 2018, in Kansas City, Missouri, Thampy paid the Kansas
       City distributor $48,000 of his debt for this shipment of marijuana. On February
       22, 2019, in Kansas City, Missouri, Thampy paid the Kansas City distributor an
       additional $10,000. On May 2, 2019, Thampy paid the Kansas City distributor an
       additional $3,000. Each of these transactions were audio recorded by law
       enforcement. In all, Thampy paid approximately $61,000 of his remaining $95,000
       debt to the Kansas City distributor.

       The parties agree that pursuant to the Sentencing Guidelines, the defendant is
       responsible for the distribution of 200 pounds of marijuana.

       4.      Use of Factual Admissions and Relevant Conduct.                    The defendant

acknowledges, understands and agrees that the admissions contained in paragraph 3 and other

portions of this plea agreement will be used for the purpose of determining his guilt and advisory

sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”), including the

calculation of the defendant’s offense level in accordance with U.S.S.G. § 1B1.3(a)(2). The

                                                   2


        Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 2 of 12
defendant acknowledges, understands and agrees that the conduct charged in any dismissed counts

of the indictment, as well as all other uncharged, related criminal activity, may be considered as

“relevant conduct” pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the

charge to which he is pleading guilty.

          5.     Statutory Penalties. The defendant understands that, upon his plea of guilty to

Count 12 of the Third Superseding Indictment, charging him with possession with intent to

distribute less than 50 kilograms of marijuana, the maximum penalty the Court may impose is not

more than five years’ imprisonment, a $ 250,000 fine, not less than two years’ supervised release,

and a $100 mandatory special assessment per felony count of conviction, which must be paid in

full at the time of sentencing. The defendant further understands that this offense is a Class C

felony.

          6.     Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:

                 a.      in determining the appropriate sentence, the Court will consult and
          consider the United States Sentencing Guidelines promulgated by the United States
          Sentencing Commission; these Guidelines, however, are advisory in nature, and the
          Court may impose a sentence either less than or greater than the defendant’s
          applicable Guidelines range, unless the sentence imposed is “unreasonable”;

                 b.     the Court will determine the defendant’s applicable Sentencing
          Guidelines range at the time of sentencing;

                 c.      in addition to a sentence of imprisonment, the Court must impose a
          term of supervised release of not less than two years.

                 d.      the Court may impose any sentence authorized by law, including a
          sentence that is outside of, or departs from, the applicable Sentencing Guidelines
          range;

                  e.    any sentence of imprisonment imposed by the Court will not allow
          for parole;


                                                  3


          Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 3 of 12
              f.     the Court is not bound by any recommendation regarding the
       sentence to be imposed or by any calculation or estimation of the Sentencing
       Guidelines range offered by the parties or the United States Probation Office; and

               g.     the defendant may not withdraw his guilty plea solely because of the
       nature or length of the sentence imposed by the Court.

       7.      Government’s Agreements. Based upon evidence in its possession at this time,

the United States Attorney’s Office for the Western District of Missouri, as part of this plea

agreement, agrees not to bring any additional charges against defendant for any federal criminal

offenses related to the distribution of marijuana for which it has venue and which arose out of the

defendant’s conduct described above. Additionally, the United States Attorney for the Western

District of Missouri agrees to dismiss Count 1 at sentencing.

       The defendant understands that this plea agreement does not foreclose any prosecution for

an act of murder or attempted murder, an act or attempted act of physical or sexual violence against

the person of another, or a conspiracy to commit any such acts of violence or any criminal activity

of which the United States Attorney for the Western District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises

made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

States retains the right to proceed with the original charges and any other criminal violations

established by the evidence. The defendant expressly waives his right to challenge the initiation

of the dismissed or additional charges against him if he breaches this agreement. The defendant

expressly waives his right to assert a statute of limitations defense if the dismissed or additional

charges are initiated against him following a breach of this agreement. The defendant further




                                                 4


        Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 4 of 12
understands and agrees that, if the Government elects to file additional charges against him

following his breach of this plea agreement, he will not be allowed to withdraw his guilty plea.

       8.      Preparation of Presentence Report. The defendant understands that the United

States will provide to the Court and the United States Probation Office a government version of

the offense conduct. This may include information concerning the background, character and

conduct of the defendant, including the entirety of his criminal activities.        The defendant

understands these disclosures are not limited to the count to which he has pleaded guilty. The

United States may respond to comments made or positions taken by the defendant or the

defendant’s counsel, and to correct any misstatements or inaccuracies. The United States further

reserves its right to make any recommendations it deems appropriate regarding the disposition of

this case, subject only to any limitations set forth in this plea agreement. The United States and

the defendant expressly reserve the right to speak to the Court at the time of sentencing pursuant

to Rule 32(i)(4) of the Federal Rules of Criminal Procedure.

       9.      Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to

their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw his plea of guilty only if the Court

rejects the plea agreement, or if the defendant can show a fair and just reason for requesting the

withdrawal. The defendant understands that, if the Court accepts his plea of guilty and this plea

agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or

agree with, he will not be permitted to withdraw his plea of guilty.

                                                 5


        Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 5 of 12
       10.     Agreed Guidelines Applications.           With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

              a.     The Sentencing Guidelines do not bind the Court and are advisory
       in nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable”;

              b.    The applicable Guidelines section for the offense of conviction is
       U.S.S.G. § 2D1.1, which provides for a base offense level of 22;

               c.       The defendant has admitted his guilt and clearly accepted
       responsibility for his actions, and has assisted authorities in the investigation or
       prosecution of his own misconduct by timely notifying authorities of his intention
       to enter a plea of guilty, thereby permitting the Government to avoid preparing for
       trial and permitting the Government and the Court to allocate their resources
       efficiently. Therefore, he is entitled to a 3-level reduction pursuant to § 3E1.1(b)
       of the Sentencing Guidelines. The Government, at the time of sentencing, will file
       a written motion with the Court to that effect, unless the defendant: (1) fails to abide
       by all of the terms and conditions of this plea agreement and his pretrial release; or
       (2) attempts to withdraw his guilty plea, violates the law, or otherwise engages in
       conduct inconsistent with his acceptance of responsibility;

               d.     There is no agreement between the parties regarding the defendant’s
       criminal history category. The parties agree that the Court will determine his
       applicable criminal history category after receipt of the presentence investigation
       report prepared by the United States Probation Office;

               e.      The defendant understands that the estimate of the parties with
       respect to the Guidelines computation set forth in the subsections of this paragraph
       does not bind the Court or the United States Probation Office with respect to the
       appropriate Guidelines levels. Additionally, the failure of the Court to accept these
       stipulations will not, as outlined in paragraph 9 of this plea agreement, provide the
       defendant with a basis to withdraw his plea of guilty;

              f.      The United States agrees not to seek an upward departure from the
       Guidelines or a sentence outside the Guidelines range, and the defendant agrees to
       not seek a downward departure from the Guidelines or a sentence outside the
       Guidelines range. The agreement by the parties to not seek a departure from the
       Guidelines is not binding upon the Court or the United States Probation Office, and
       the Court may impose any sentence authorized by law, including any sentence
       outside the applicable Guidelines range that is not “unreasonable”;



                                                  6


        Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 6 of 12
               g.      The defendant consents to judicial fact-finding by a preponderance
       of the evidence for all issues pertaining to the determination of the defendant’s
       sentence, including the determination of any mandatory minimum sentence
       (including the facts that support any specific offense characteristic or other
       enhancement or adjustment) and any legally authorized increase above the normal
       statutory maximum. The defendant waives any right to a jury determination beyond
       a reasonable doubt of all facts used to determine and enhance the sentence imposed,
       and waives any right to have those facts alleged in the indictment. The defendant
       also agrees that the Court, in finding the facts relevant to the imposition of sentence,
       may consider any reliable information, including hearsay; and

              h.      The defendant understands and agrees that the factual admissions
       contained in paragraph 3 of this plea agreement, and any admissions that he will
       make during his plea colloquy, support the imposition of the agreed upon
       Guidelines calculations contained in this agreement.

       11.     Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in paragraph 10 and its

subsections. As to any other Guidelines issues, the parties are free to advocate their respective

positions at the sentencing hearing.

       12.     Change in Guidelines Prior to Sentencing. The defendant agrees that, if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then any

request by the defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.

       13.     Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

              a.     oppose or take issue with any position advanced by defendant at the
       sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

                                                   7


        Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 7 of 12
              b.     comment on the evidence supporting the charge[s] in the Third
       Superseding Indictment;

               c.     oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentence imposed, and that the United States remains
       free on appeal or collateral proceedings to defend the legality and propriety of the
       sentence actually imposed, even if the Court chooses not to follow any
       recommendation made by the United States; and

               d.      oppose any post-conviction motions for reduction of sentence, or
       other relief.

       14.     Waiver of Constitutional Rights.              The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives the

following rights:

               a.      the right to plead not guilty and to persist in a plea of not guilty;

             b.      the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

               c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.      the right to confront and cross-examine the witnesses who testify
       against him;

               e.      the right to compel or subpoena witnesses to appear on his behalf;
       and

              f.      the right to remain silent at trial, in which case his silence may not
       be used against him.

       The defendant understands that, by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that, if he pleads guilty, the Court

may ask him questions about the offense to which he pleaded guilty, and if the defendant answers

those questions under oath and in the presence of counsel, his answers may later be used against

him in a prosecution for perjury or making a false statement. The defendant also understands he

                                                  8


        Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 8 of 12
has pleaded guilty to a felony offense and, as a result, will lose his right to possess a firearm or

ammunition and might be deprived of other rights, such as the right to vote or register to vote, hold

public office, or serve on a jury.

       15.     Waiver of Appellate and Post-Conviction Rights.

               a.       The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal or
       collaterally attack a finding of guilt following the acceptance of this plea agreement,
       except on grounds of: (1) ineffective assistance of counsel; or (2) prosecutorial
       misconduct; and

                b.     The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of: (1) ineffective assistance
       of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence. An “illegal
       sentence” includes a sentence imposed in excess of the statutory maximum, but
       does not include less serious sentencing errors, such as a misapplication of the
       Sentencing Guidelines or an abuse of discretion. However, if the United States
       exercises its right to appeal the sentence imposed as authorized by 18 U.S.C. §
       3742(b), the defendant is released from this waiver and may, as part of the
       Government’s appeal, cross-appeal his sentence as authorized by 18 U.S.C. §
       3742(a) with respect to any issues that have not been stipulated to or agreed upon
       in this agreement.

       16.     Financial Obligations.      By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

               a.      The defendant understands that a Special Assessment will be
       imposed as part of the sentence in this case. The defendant promises to pay the
       Special Assessment of $100 by submitting a satisfactory form of payment to the
       Clerk of the Court prior to appearing for the sentencing proceeding in this case.
       The defendant agrees to provide the Clerk’s receipt as evidence of his fulfillment
       of this obligation at the time of sentencing;

       17.     Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case including, without




                                                 9


        Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 9 of 12
limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.

       18.     Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims

under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses

arising out of the investigation or prosecution of this matter.

       19.     Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the signing

of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally

misleading, incomplete or untruthful, or otherwise breaches this plea agreement, the United States

will be released from its obligations under this agreement. The defendant, however, will remain

bound by the terms of the agreement, and will not be allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that, in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the execution of

this plea agreement, any testimony given by him before a grand jury or any tribunal, or any leads

from such statements or testimony, shall be admissible against him in any and all criminal

proceedings. The defendant waives any rights that he might assert under the United States

Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the

Federal Rules of Evidence, or any other federal rule that pertains to the admissibility of any

statements made by him subsequent to this plea agreement.

       20.     Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of

                                                 10


       Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 10 of 12
counsel, and that counsel has fully advised him of his rights and obligations in connection with

this plea agreement. The defendant further acknowledges that no threats or promises, other than

the promises contained in this plea agreement, have been made by the United States, the Court, his

attorneys or any other party to induce him to enter his plea of guilty.

       21.     No Undisclosed Terms. The United States and the defendant acknowledge and

agree that the above stated terms and conditions, together with any written supplemental agreement

that might be presented to the Court in camera, constitute the entire plea agreement between the

parties, and that any other terms and conditions not expressly set forth in this agreement or any

written supplemental agreement do not constitute any part of the parties’ agreement and will not

be enforceable against either party.

       22.     Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any

drafting errors or ambiguities are not to be automatically construed against either party, whether

or not that party was involved in drafting or modifying this agreement.

                                              Timothy A. Garrison
                                              United States Attorney

                                       By

Dated: June 2, 2020                           Michael S. Oliver
                                              Assistant United States Attorney
                                              Missouri Bar No. 41832




                                                 11


       Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 11 of 12
Case 2:18-cr-04017-BCW Document 524 Filed 07/07/20 Page 12 of 12
